Citation Nr: 1242647	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  12-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Cleveland, Ohio, Regional Office (RO).

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor coronary artery disease, ischemic cariomyopathy, including relevant manifestations, had its onset in service. 


CONCLUSION OF LAW

Service connection is warranted for coronary artery disease, ischemic cariomyopathy.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants the service connection claim and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  

The Veteran presently seeks service connection for a heart disability, maintaining that he was treated in service for a heart condition, and experienced the onset of heart symptomatology (e.g., chest pain) in service and continuously since separation.    

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because this claim was filed in October 2001 and pending prior to the recent amendment, which is not liberalizing, the Board will consider the claim under the former criteria.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the evidence of record confirms that the Veteran has a current diagnosis of coronary artery disease, ischemic cariomyopathy.  See VA treatment records, Apr. 6, 2009, Aug. 13, 2001.  Thus, the ultimate disposition of this appeal rests upon whether the condition is related to military service. 

The Veteran's complete service treatment records are unavailable; however, appropriate efforts were made to corroborate the Veteran's account of his in-service symptoms, as required by 38 U.S.C.A. § 7104(d)(1).  Although no relevant in-service medical evidence has been associated with the claims folder, the Veteran has provided numerous statements indicating that he was treated in-service for heart related symptoms and that the onset of such symptoms had their onset during service.  

	Merits

The Veteran provides a competent and highly credible account of heart related symptomatology and treatment, including in- and post-service.  See Jandreau, 492 F.3d at 1377.  He has reported generally consistent heart related symptomatology, including solely for the purpose of seeking and obtaining medical care.  Additionally, the Board finds the Veteran's demeanor and that of his spouse at the October 2012 hearing, including the candor of their statements and responses to questions, to further bolster his account of in- and post-service heart related treatment and heart symptomatology, including in-service onset and continuously since separation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  These factors together make the Veteran's account as to the aforementioned matters competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate).

While there is no medical nexus opinion, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as basis to establish the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  In this regard, lay evidence can be competent and sufficient o establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.

In making this determination, the Board acknowledges that the Veteran separated from military service in January 1946 and the first medical evidence of any relevant treatment is a VA treatment records generated approximately 55 years after this date.  However, the private physician(s) that treated the Veteran's heat condition after separation has retired or is deceased, rendering the relevant treatment records unavailable.  See Board Hearing Trans., Oct. 26, 2012, pp. 2-3.  Accordingly, VA is unable to obtain records identified by the Veteran, which may confirm his treatment for a heart related symptoms shortly after separation; nonetheless, as discussed above, he and his spouse have provide a competent and highly credible account of post-service heart treatment and heart symptomatology, including continuity since separation.  See Jandreau and Buchanan.  The Court has made clear that the absence of medical evidence documenting relevant treatment is a factor properly considered when considering a claim of this nature.  In the present case, however, through no fault on his behalf, identified records that may corroborate his account, as well as his service treatment records, are unavailable and, resolving all reasonable doubt in his favor, the absence of such records does not provide probative evidence against the Veteran's competent and credible account of having heart symptomatology continuous since separation.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA must consider "all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant fact," when considering the probative value to assign evidence of a prolonged period without medical complaint.).  

In sum, the competent evidence of record sufficiently establishes the Veteran's in-service heart treatment and onset of symptomatology (e.g., chest pain).  The Veteran also provides a competent and credible account of continuously experiencing heart symptomatology since separation.  See Davidson, 581 F.3d at 1316.  Further, the medical evidence of record confirms his current diagnosis of coronary artery disease, ischemic cariomyopathy.  Based on the foregoing, the Board finds that the lay evidence of record, including the testimony of the Veteran and his spouse, is competent and credible evidence that supports the later heart diagnosis.  See Barr.  Thus, the Board finds that service connection is warranted for coronary artery disease, ischemic cariomyopathy.



ORDER

Service connection for coronary artery disease, ischemic cariomyopathy is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


